ICJ_022_TreatmentAirCrew_USA_HUN_1954-07-12_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

TREATMENT IN HUNGARY OF
AIRCRAFT AND CREW OF

UNITED STATES OF AMERICA

(UNITED STATES OF AMERICA v. HUNGARIAN
PEOPLE’S REPUBLIC)

ORDER OF JULY 12th, 1954

1954

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

TRAITEMENT EN HONGRIE
D’UN AVION DES ETATS-UNIS

D’AMERIQUE ET DE SON EQUIPAGE

(ETATS UNIS D’AMERIQUE c. REPUBLIQUE
POPULAIRE DE HONGRIE)

ORDONNANCE DU 12 JUILLET 1954
This Order should be cited as follows:

“Case of the treatment in Hungary of aircraft of
United States of America
Order of July rath, 1954: I. C.J. Reports 1954, P. 99.”

La présente ordonnance doit étre citée comme suit :
«Affaire du traitement en Hongrie d'un avion des
États-Unis d'Amérique
Ordonnance du 12 juillet 1954: C.I.J. Recueil 1954, p. 99.»

 

Sales number 121
No de vente:

 

 

 
1954
July r2th
General List:

No. 22

99

INTERNATIONAL COURT OF JUSTICE

YEAR 1954
July r2th, 1954

TREATMENT IN HUNGARY
OF AIRCRAFT AND CREW OF
UNITED STATES OF AMERICA

(UNITED STATES OF AMERICA v. HUNGARIAN
PEOPLE’S REPUBLIC)

ORDER

Present : President Sir Arnold McNatr ; Vice-President GUERRERO ;
Judges ALVAREZ, BASDEVANT, HACKWORTH, WINIARSKI,
KLAESTAD, BADAwI, Reap, Hsu Mo, Levi CARNEIRO,
ARMAND-UGoN, KOJEVNIKOV ; Deputy- Registrar GARNIER-
COIGNET.

The International Court of Justice,
composed as above,
after deliberation,

having regard to Articles 36 and 48 of the Statute of the Court ;

Makes the following Order :

Whereas on March 3rd, 1954, the Ambassador of the United
States of America to the Netherlands filed in the Registry an
Application dated February 16th, 1954, and signed by the Agent
of the Government of the United States of America instituting
proceedings before the Court against the Government of the
Hungarian People’s Republic, ‘‘on account of certain actions of
the latter Government in concert with the Government of the
Union of Soviet Socialist Republics” ;

4
I00 AIRCRAFT AND CREW OF U.S.A. (ORDER OF I2 VII 54)

Whereas on the same day the Ambassador of the United States
of America to the Netherlands filed in the Registry another
Application dated February 16th, 1954, and signed by the Agent
of the Government of the United States of America instituting
proceedings before the Court against the Government of the
Union of Soviet Socialist Republics in respect of the same question,
and the Government of the United States of America expressed
a wish that the two Applications should be considered and dealt
with together ;

Whereas the Application instituting proceedings against the
Hungarian People’s Republic was duly communicated by the
Registry on March 3rd, 1954, to the Minister for Foreign Affairs
of the Hungarian People’s Republic ;

Whereas both Applications were duly communicated by the
Registry to all the Members of the United Nations, through the
Secretary-General of the United Nations, and to all other States
entitled to appear before the Court ;

Whereas the Application instituting proceedings against the
Hungarian People’s Republic was directly communicated by the
Registry on March 3rd, 1954, to the Ambassador of the Union
of Soviet Socialist Republics to the Netherlands and the Appli-
cation of the United States of America instituting proceedings
against the Union of Soviet Socialist Republics was communicated
on the same day to the Minister for Foreign Affairs of the Hun-
garian People’s Republic ;

Whereas the Application instituting proceedings against the
Hungarian People’s Republic contains the following paragraph :

“The United States Government, in filing this application with
the Court, submits to the Court’s Jurisdiction for the purposes of
this case. The Hungarian Government appears not to have filed any
declaration with the Court thus far, and although it was invited to
do so by the United States Government in the Note annexed hereto
it has not made any responsive reply to the invitation. The Hunga-
rian Government is, however, qualified to submit to the jurisdiction
of the Court in this matter and may upon notification of this applica-
tion by the Registrar, in accordance with the Rules of the Court,
take the necessary steps to enable the Court’s jurisdiction over both
parties to the dispute to be confirmed.

Thus the United States Government founds the jurisdiction of
this Court on the foregoing considerations and on Article 36 (1) of
the Statute.”

Whereas in a letter dated June 14th, 1954, from the Chargé
d’affaires of the Hungarian People’s Republic in the Netherlands
to the Registry it was stated that:

‘the Government of the Hungarian People’s Republic is unable
to submit in this case to the jurisdiction of the International Court
of Justice” ;
IOI AIRCRAFT AND CREW OF U.S.A. (ORDER OF I2 VII 54)

Whereas a copy of the above-mentioned letter was commu-
nicated to the Agent of the Government of the United States
of America by a letter dated June 16th, 1954;

Whereas, in these circumstances, the Court finds that it has
not before it any acceptance by the Government of the Hungarian
People’s Republic of the jurisdiction of the Court to deal with
the dispute which is the subject of the Application submitted
to it by the Government of the United States of America and
that therefore it can take no further steps upon this Application ;

THE CouRT

orders that the case shall be removed from the list.

Done in English and French, the English text being authori-
tative, at the Peace Palace, The Hague, this twelfth day of July,
one thousand nine hundred and fifty-four, in three copies, one
of which will be placed in the archives of the Court and the others
transmitted to the Government of the United States of America
and to the Government of the Hungarian People’s Republic,
respectively.

(Signed) Arnold D. McNair,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
